Citation Nr: 9928128	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  98-12 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Basic eligibility for Survivors'/Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel

INTRODUCTION

The veteran had active service from January 1945 to July 
1946.  He died on January [redacted], 1998.  This matter 
came before the Board of Veterans' Appeals (the Board) on 
appeal from a rating decision of the Montgomery, Alabama 
Regional Office (RO), of the Department of 
Veterans Affairs (VA). 

The service representative in his written presentation dated 
August 1999, in essence, does not offer any argument as to 
the merits of the appellant's claim.  Instead it appears that 
his entire appeal rests on the argument that, by virtue of 
various regulations, VA ADJUDICATION PROCEDURE MANUAL M21-1 
provisions, and Compensation & Pension Service (C&P) policy 
concerning the development of claims, VA has taken upon 
itself a duty to assist the appellant by fully developing the 
facts pertinent to his/her claim even though a well grounded 
claim has not yet been submitted.  However, it should be 
emphasized that both the United States Court of Appeals for 
Veterans Claims (formerly United States Court of Veterans 
Appeals) (Court) and the U.S. Court of Appeals for the 
Federal Circuit have held that 38 U.S.C. § 5107(a) requires 
that, if a well-grounded or plausible claim has not been 
submitted, there is no duty on the part of VA to assist in 
the claim's full development.  See Morton v. West, No. 96-
1517 (U.S. Vet. App. July 14, 1999).


FINDINGS OF FACT

1.  The veteran died January [redacted], 1998, at the age of 
71, and the immediate cause of death was, according to the 
death certificate, ruptured AAA (abdominal aortic aneurysm).  
No other immediate causes, underlying causes, or significant 
conditions are listed on the death certificate as 
contributing to the death. The death certificate indicates 
that no autopsy was performed.

2. At the time of the veteran's death, service connection had 
not been established for any disorder.  The veteran was in 
receipt of a non-service connected pension.

3.  There is no medical evidence or opinion relating the 
veteran's military service in any way to the ruptured 
abdominal aortic aneurysm which caused his death, nor is 
there any medical evidence that any service medical condition 
substantially or materially contributed to the veteran's 
death, and the appellant's claim is therefore not plausible.

4.  Cardiovascular disease, abdominal aortic aneurysm, or 
arteriosclerosis was not shown in service or within 1 year 
following separation from service.


CONCLUSIONS OF LAW

1.  The claim for service connection for the cause of the 
veteran's death is not well grounded and there is no further 
statutory duty to assist the appellant in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991).

2.  Legal entitlement to Survivors'/Dependents' Educational 
Assistance benefits under Chapter 35, Title 38, United States 
Code, is not established.  38 U.S.C.A. §§ 3501, 3510 (West 
1991); 38 C.F.R. §§ 3.807, 21.3021 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant, who is the veteran's widow, contends in 
essence that service connection should be granted for the 
cause of the veteran's death.  She asserts that the veteran 
was treated for his nerves in service.  She further asserts, 
in essence, that stress from his "nervous condition" was a 
contributing factor in getting a heart condition, which 
caused or substantially or materially contributed to the 
veteran's death; and, therefore, his death should be 
considered service connected.

The threshold question which must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that the claim is well grounded; that is, that each claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A plausible claim is "one which is meritorious on its own or 
capable of substantiation."  Black v. Brown, 10 Vet. App. 
279 (1997).  The duty to assist under 38 U.S.C.A. § 5107(a) 
is triggered only after a well-grounded claim is submitted. 
See Morton v. West, No. 96-1517 (U.S. Vet. App. July 14, 
1999); Anderson v. Brown, 9 Vet. App. 542, 546 (1996).  
Evidentiary assertions by the person who submits a claim must 
be accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or beyond the competence 
of the person making the assertion.  See King v. Brown, 5 
Vet. App. 19 (1993).

Where the determinative issue is factual rather than medical 
in nature, competent lay testimony may constitute sufficient 
evidence to well ground the claim.  See Grottveit  v. Brown, 
5 Vet. App. 91, 93 (1993).  For a service-connected claim to 
be well grounded, there must be a medical diagnosis of 
current disability, lay or medical evidence of in-service 
incurrence or aggravation of a disease or injury, and medical 
evidence of a nexus between the in-service injury or disease 
and current disability.  See Epps v. Brown, 9 Vet. App. 341, 
343- 44 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996).  In Ramey v. Brown, 9 Vet. App. 40 (1996), 
the Court applied these same three requirements for a well-
grounded claim for service connection of a disability to a 
claim for service connection for death.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1998).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
the diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1998).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause of death.  
For a service-connected disability to be the cause of death, 
it must singly or with some other condition be the immediate 
or underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.312 (1998).  When all the evidence 
is assembled, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the claimant prevailing in either event or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

It is noted that some disabilities, including cardiovascular 
disease, may be presumed to have been incurred in service if 
manifested to a compensable degree within 1 year following 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

The certificate of death reveals that the veteran died on 
January [redacted], 1998 at the age of 71.  The recorded 
immediate cause of death was a ruptured abdominal aortic 
aneurysm.  No other immediate causes, underlying causes, 
or significant conditions are listed on the death 
certificate as contributing to the death.  The death 
certificate indicates that no autopsy was performed.

At the time of his death, service connection was not in 
effect for any disorder.  The veteran was considered 100 
percent disabled, and in receipt of a non-service connected 
VA pension. 

Service medical records are devoid of complaints, treatment 
or findings of cardiovascular disease, abdominal, aortic 
aneurysm, or arteriosclerosis. 

According to the death certificate, a ruptured abdominal 
aortic aneurysm caused the veteran's death. The 
cardiovascular disease from which the veteran suffered at the 
time of his death was first shown several decades after 
service.  There is no competent medical evidence on file that 
associates the cause of the veteran's death with his period 
of service or any occurrence, therein.  

The Board finds that there is no interpretation or 
construction of the evidence which establishes or suggests 
that a disability incurred in or aggravated by active service 
either caused or contributed substantially or materially to 
the cause of the veteran's death, to warrant service 
connection.  38 U.S.C.A. § 1310 (West 1991 & Supp. 1999); 38 
C.F.R. § 3.312 (1998).

The appellant has not submitted any medical evidence 
supportive of her claim that the veteran's death was related 
to service or a service-connected disability.  Her lay 
assertions of medical causation cannot constitute evidence to 
render the claim well grounded  Grottveit  v. Brown, 5 Vet. 
App. 91, 93 (1993).  See also Barfield  v. Brown, 5 Vet. App. 
8, 9 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  The veteran was not service-connected for the 
primary causes of his death, a ruptured abdominal aortic 
aneurysm, or from cardiac disease.  The appellant has failed 
to submit any competent credible evidence linking the 
veteran's period of service to the cause or production of his 
death.  Since there is no competent, credible evidence of 
medical causality or contribution, the claim is not well 
grounded.  Grivois v. Brown, 6 Vet. App. 136 (1994).  While 
the Board understands the appellant's position and belief on 
this matter, in the absence of some supporting documentation, 
the belief is not plausible within the legal context.  The 
appellant has not submitted competent medical evidence in 
support of the claim.

For the purposes of educational assistance under 38 U.S.C. 
Chapter 35, the child or surviving spouse of a veteran will 
have basic eligibility if the following conditions are met: 
(1) The veteran was discharged from service under conditions 
other than dishonorable, or died in service; and (2) the 
veteran has a permanent total service-connected disability; 
or (3) a permanent total service-connected disability was in 
existence at the date of the veteran's death; or (4) the 
veteran died as a result of a service-connected disability.  
See 38 C.F.R. § 3.807(a) (1998); see also 38 U.S.C.A. 
§§ 3501, 3510 (West 1991) and 38 C.F.R. § 21.3021 (1998).  As 
none of these conditions are applicable to the facts in this 
case, the Board must deny the appellant's claim for these 
benefits.  Review of the record discloses that the veteran 
was honorably discharged from service in 1946, but he did not 
have a permanent total service-connected disability during 
his lifetime and it is not established that his death was due 
to a service-connected disability.  Hence, none of the basic 
eligibility requirements for Chapter 35 educational 
assistance benefits are met.

The Board is bound by the regulations of the Department.  
38 U.S.C.A. § 7104(c) (West 1991).  Thus, for the reasons 
stated above, the Board has no legal authority to grant 
educational assistance benefits under Chapter 35.  Where the 
law and not the evidence is dispositive of the issue before 
the Board, the claim is denied because of the absence of 
legal merit or the lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); see also 
Walker v. Brown, 8 Vet. App. 356 (1995) (in statutory 
interpretation, if the plain meaning of a statute is 
discernible, that plain meaning must be given effect) and 
Tallman v. Brown, 7 Vet. App. 453, 464-65 (1995) (regulatory 
provisions entitled to deference if not in conflict with 
statute).  Accordingly, the appeal as to this issue must 
fail.


ORDER

The appellant having failed to submit a well-grounded claim, 
entitlement to service connection for the cause of the 
veteran's death is denied.

Basic eligibility for Survivors'/Dependents' Educational 
Assistance benefits under Chapter 35, Title 38, United States 
Code, is not established; the appellant's claim for these 
benefits is denied.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

 

